DETAILED ACTION
Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022,  has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wall and second wall of the PCB must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since claims 2, 3 and 6-8 recite that the claimed switch snaps into the first and the second walls of the PCB, Patent Owner is required to show this connection, specifically these “walls” of the PCB.
Amendments to the drawings must comply with 37 C.F.R. 1.173(b)(3).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not have support for the claim language “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
In the declaration filed 2/7/2022, the signature of “Shazim Mohammad” is unacceptable, as it appears to be a type-written signature in cursive, and any type-written signature must be enclosed by forward slashes. See 37 CFR 1.4(d)(2).
Included in this action are two documents, cited as “Other” on the “Office Action Summary” of form PTOL-326, of examples of a proper S-signature.  These documents were taken from the US Patent and Trademark Office website, Office of Patent Legal Administration (OPLA) under “Resources • Signatures on Incoming Correspondence ⸰ Signatures 37 CFR 1.4 ⸰ Signatures Examples:  Office of Patent Legal Administration (uspto.gov).

Claim Rejections - 35 USC § 251
Claims 1-9 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 9, the claim language “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard” is not supported by the original disclosure. Nowhere in the 
Claims 2-8, which depend or incorporate limitations from claim 1, are also rejected for the above reasons.
With respect to claims 2, 3 and 6-8 Patent Owner has claimed that the switch includes a clip (first clip-claims 2 and 6; second clip-claims 3 and 7; first and second clips- claim 8) is configured to snap onto a wall of the at least one PCB (claims 2 and 6-first wall; claims 3 and 7-second wall; claim 8- first and second walls). However, these claim recitations are inconsistent with the disclosed invention, particularly with the drawings.
As detailed in the drawings (figures 2 and 3) of the ‘280 patent, the PCB material is identified by reference character 203. This PCB material contains a central hole 209, as well as two pin holes 205,207 and an LED 211. See column 2, lines 25-56. There are no walls shown or otherwise identified in the drawings. The specification merely states that “[i]n one embodiment, switch 201 includes one or more clips 311 configured to snap onto a wall of PCB 203” (col. 2, ll. 42-45). There are no drawings of the switch mounted in/on the PCB, engaging with these “walls”.
In addition, since the PCB 203 appears to be a flat plate having three holes (205,207,209), it is not understood how the switch can be received in the flat plate, such that the clips 311 somehow engage a wall of the flat plate. As seen below, in an annotated figure 3, the clips are medially located on the switch body. If only pins 307,309 and pillar 305 engage the corresponding holes 205,207,209, there is no physical structure on the PCB which the clips 311 can engage.

    PNG
    media_image1.png
    376
    471
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    723
    media_image2.png
    Greyscale

Even though there is support for the claimed subject matter, in the specification, there is not sufficient description, in either the specification or the drawings, that reasonably explains what the walls of the PCB are, or how the clips of the switch engage the walls of the PCB, or the first clip attached to a first side of the body.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, in the rejection under 35 USC 112(a), It is unclear what the metes and bounds of the claim limitation “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard” as presented in independent claims 1 and 9.
In additional, as stated above, in the rejection under 35 USC 112(a), It is unclear what the claimed “walls” are and how they interact with the clip(s) of the switch body, such that the clips snap on to a wall of the PCB.
Further, with respect to claim 5, Patent Owner recites wherein said at least one mechanical switch comprises a plurality of mechanical switches configured to removably engage with the plurality of PCBs, each of the plurality of mechanical switches having:
a body;
a pin extending from the body and configured to engage with the pin holder;
a pillar extending from the body and configured to engage with the hole; and
a compressible switch extending upward from the body;
The pin holder, hole, body, pin, pillar and compressible switch were already mentioned in claim 1. These terms already have antecedent basis. This makes claim 5 confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, as best understood, stand rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0140165 to Lin et al. (Lin et al.).
With respect to claim 1, the publication to Lin et al. teach (figures 1-18)
A mechanical keyboard 10, comprising:
at least one printed circuit board (PCB) 400, each of said at least one PCB having: a pin holder 406 (see figs 4 and 5); and
a hole 403,
at least one mechanical switch 300 configured to removably engage with said at least one PCB (para. [013]), each of the at least one mechanical switch having:
a body 300 (figure6);
a pin 302 extending from the body and configured to engage with the pin holder 406;
a pillar 303 extending from the body and configured to engage with the hole; and
a compressible switch 310 extending upward from the body;
at least one key 100 configured to engage with the compressible switch of each at least one mechanical switch, and
a first clip 306 attached to a first side of the body (see figure 6).
With respect to the limitation “wherein each of said at least one mechanical switch is configured to be removed from the at least one PCB by hand”, although Lin et al. do not explicitly state that the switch can be removed by hand, Lin et al. do say that each switch can be replaced individually (para. [0003], [0007], [0010]) and that “users 
Thus, based on the disclosure of Lin et al., it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin et al. to have the switch configured to be removed from the at least one PCB by hand by Lin et al. as Lin et al. has stated the desirability of removing individual switches to greatly increase the user’s convenience and that no welding or soldering is needed. Thus, the switches are easily removed by hand.
In addition, with respect to the limitation “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”, such is considered functional language. As such, Lin et al. is considered to meet the claim limitation, as there is no structure or teaching that precludes Lin et al. from meeting the claim limitation, as best understood.
With respect to claim 2, as best understood, the first clip is medially located on the switch body, just like Patent Owner’s clip. As the clip of Lin et al. is in the same position as Patent Owner’s clip, it is considered that the first clip is configured to snap 
With respect to claim 3, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  However, it is possible that the other, second clip is located diametrically opposite and simply hidden in the figure(s). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Once modified, the second clip of Lin et al. is configured to snap onto a second wall of at least one of said PCB- in so much as can be understood from the disclosure of the patent. 
With respect to claim 4, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 1-3, including the recitation removing one or more of the at least one switch from one of said at least one PCB by disengaging said first clip, and attaching one or more of the at least one switches to the at least one PCB by pressing the switch down onto a PCB to engage said first clip- in so much as can be understood from the disclosure of the patent. 
With respect to claim 5, Lin et al. is considered to render obvious all the claimed subject matter as detailed in the rejection of claim 1, with exception of said at least one printed circuit boards comprises a plurality of printed circuit boards (PCBs), each having: a pin holder; and a hole. Rather, Lin et al. teaches a single printed circuit board (400-figure 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a plurality of printed circuit boards, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. ibid.  In this case, having multiple PCB boards onto which multiple switches are mounted.
With respect to claim 6, as best understood, Lin et al. teach a plurality of mechanical switches (figure 2), wherein said plurality of mechanical switches comprises a first clip 306 attached to a first side of the body.
As discussed above, this clip is medially located on the switch bodies, just like Patent Owner’s clip. As the clip of Lin et al. is in the same position as Patent Owner’s clip, it is considered that the first clip of each switch is configured to snap onto a first wall of the plurality of PCBs - in so much as can be understood from the disclosure of the patent. 
With respect to claim 7, as best understood, Lin et al. does not explicitly teach a second clip attached to a second side of the body.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Lin et al. with a second clip attached to the second side of the body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. ibid. Once modified, the second clip of Lin et al. is configured to snap onto a second wall of the plurality of PCBs - in so much as can be understood from the disclosure of the patent. 
With respect to claim 8, as best understood, Lin et al. is considered to render obvious all the recited subject matter of the method, as detailed in the rejection of claims 5-7, including the recitation wherein the first clips and second clips of the at least 
With respect to claim 9, Lin et al. renders obvious the method, as detailed above, including the steps of “wherein said clip is immediately accessible to a user when said mechanical switch is properly installed on said mechanical keyboard”, such is considered functional language. As such, Lin et al. is considered to meet the claim limitation, as there is no structure or teaching that precludes Lin et al. from meeting the claim limitation, as best understood. 
Also, Lin et al. further renders obvious the method steps of: a) disengaging said first clip to disengage the mechanical switch from the PCB; b) removing said switch by lifting up; c) pressing a second switch down onto the PCB; d) engaging a first clip on said second switch, as these four method steps are a natural consequence of replacing a defective switch (See paras. [0007] and [0044] as discussed above). In fact, Lin et al. teaches the identical claimed structure, and therefore, must perform the claimed method steps.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.

Examiner’s Comment
In the Request for Continued Examination (RCE), Patent Owner’s representative relied on the claim amendments filed 11/8/2021. In addition, with the filing of the RCE, no new arguments/evidence was presented.
Because the scope of the claims is unchanged from the amendment filed 8/12/2021 to the amendment filed 11/8/2021. The only changes to the claims were amending them to be in compliance with 37 C.F.R. 1.173(b)-(d). This first action of the RCE can, and will be made FINAL.
From MPEP 706.07(b):
706.07(b)    Final Rejection, When Proper on First Action [R-10.2019]
The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are either identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145  would not have been proper if the new or amended claims had been entered in the earlier application), and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,714,280 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                 
Conferees:  /SC/ and /GAS/